Exhibit 99.2 Unaudited Interim Consolidated Financial Statements Second Quarter - Fiscal 2010 Q2 Labopharm Inc. INTERIM CONSOLIDATED BALANCE SHEETS [Unaudited] [thousands of Canadian dollars] As at June 30, $ As at December 31, $ ASSETS Current Cash and cash equivalents Marketable securities [note 4] Accounts receivable Research and development tax credits receivable Income taxes receivable 12 Inventories [note 5] Prepaid expenses and other assets Total current assets Restricted investments Long-term investments [note 6] Property, plant and equipment Intangible assets Future income tax assets LIABILITIES AND SHAREHOLDERS’ DEFICIENCY Current Accounts payable and accrued liabilities [note 7] Current portion of deferred revenue [note 13] Current portion of obligations under capital leases Current portion of long-term debt [note 8] Total current liabilities Deferred revenue [note 13] Obligations under capital leases Long-term debt [note 8] Total liabilities Shareholders’ deficiency Capital stock [note 9] Common shares, no par value, unlimited authorized shares, 71,571,641 and 57,456,364 issued as at June30, 2010 and December31, 2009, respectively Warrants [note 9] Contributed surplus [note 9] Deficit ) ) Accumulated other comprehensive income (loss) 65 ) Total shareholders’ deficiency ) ) Contingencies [note 11] See accompanying notes Labopharm Inc. INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS [Unaudited] For the three months ended: For the six months ended: [thousands of Canadian dollars, except share and per share amounts] June 30, $ June 30, $ June 30, $ June 30, $ REVENUE Product sales [note 14] Licensing [note 13] Royalties Services and research and development collaborations [note 14] - - EXPENSES Cost of goods sold (excluding amortization) [note 5] Research and development expenses, net [note 10] Selling, general and administrative expenses Financial expenses Amortization of property, plant and equipment and intangible assets Interest income [notes 6 and 14] ) Foreign exchange loss (gain) ) ) Loss before income taxes ) Income tax expense - - 1 - Net loss for the period ) Net loss per share - basic and diluted ) Weighted average number of common shares outstanding See accompanying notes Labopharm Inc. INTERIM CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS [Unaudited] For the three months ended: For the six months ended: [thousands of Canadian dollars] June 30, $ June 30, $ June 30, $ June 30, $ Net loss for the period ) Unrealized net gains on marketable securities in prior periods transferred to net loss in the current period - ) - ) Changes in unrealized gains or losses on marketable securities ) ) Cumulative translation adjustment ) - ) - Comprehensive loss for the period ) INTERIM CONSOLIDATED STATEMENTS OF DEFICIT [Unaudited] For the six months ended: [thousands of Canadian dollars] June 30, $ June 30, $ Balance, beginning of period ) ) Net loss for the period ) ) Balance, end of period ) ) See accompanying notes Labopharm Inc. INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS [Unaudited] For the three months ended: For the six months ended: [thousands of Canadian dollars] June 30, $ June 30, $ June 30, $ June 30, $ OPERATING ACTIVITIES Net loss for the period ) Items not affecting cash Amortization of property, plant and equipment Amortization of intangible assets 70 42 83 Amortization of premiums and discountson marketable securities - 39 7 54 Non-cash interest income [note 6] ) - ) - Non-cash financial expenses Unrealized foreign exchange (gain) loss ) ) Stock-based compensation ) Net change in other operating items ) INVESTING ACTIVITIES Acquisition of marketable securities - ) ) ) Proceeds from disposals of marketable securities - - Proceeds from maturities of marketable securities Acquisition of restricted investment ) - ) - Issuance of term loan ) - ) - Acquisition of property, plant and equipment ) Acquisition of intangible assets ) FINANCING ACTIVITIES Repayment of obligations under capital leases ) Repayment of long-term debt (1
